Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 21 February 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My best friend.
Washington 21. February 1809.

It is sometimes said that suspense is worse than the certainty of evil—But it is a hard relief from suspense to be informed of evils worse than were apprehended. From the length of time which had pass’d without bringing me a letter from you, I felt great anxiety; but it was principally for the dear child, whom I had left so unwell—Your letter when it came, announced to me not only the child was really very ill, but that yourself and my beloved mother were also in the same situation—In the midst of sorrow however your letter gave me hope and consolation—I hope that in representing my mother as restored to her family and friends you did not flatter me more than the reality of her condition would warrant—I still feel great anxiety, which is aggravated by my not having received a line from any one but yourself, of the family since I came from Boston—My hopes with regard to you are the better, because your illness having been accidental had probably been at the worst before you wrote—As to the disappointment which we suffer from it, I certainly can bear it without complaint, and you must reconcile yourself to it by the reflection how much of pain and suffering it may relieve you from.
I have not written to my father or brother for I have little of any consequence that I could have communicated to them, and my time continues to be so absorbed by my business, that I have not a moment of the day, and I may almost say not a moment of the Night which I can apply to my correspondence—The Cause for which I principally came here has not yet been tried; and I have found other questions here, which were quite unexpected to me before I came—
My only interruptions have been from invitations to dinner which I could not well avoid; and those have not been many—I dined yesterday at the President’s—And I had an invitation for the same day at Mr: Erskine’s, from which I of course excused myself—Mrs: Erskine is confined, with a daughter.
I found the President reading newspapers, which appeared to contain something offensive to him. He told me that one of his greatest enjoyments, was in the prospect of being released from the necessity of reading them at all.
There are to be two Balls to-morrow Evening, on the Birth-day—One in the City and one at George-town—The Ladies will go, to one of them I suppose; but I know not to which of the two. There is also to be a Ball at Alexandria.
There were famous news in circulation yesterday for a couple of hours, which came from Baltimore, and turned many of the wisest heads. The Union had arrived—France and England were signing a general Peace—Mr: Pinckney had made a Treaty with Mr: Canning, and the orders in Council and the french decrees were all repealed—It was a pleasant puff of wind; but it was too aromatic for my senses—It all finally settled into an account that the French have had some further success in Spain—
Congress have not yet got the Embargo off, and there is some doubt now, whether they will before the 4th: of March—
Your Sister Hellen’s child is better; but has yet a bad cough. all else at Mr: Hellen’s & Mr: Boyd’s are well.
God bless you all, and restore you all to health—So ardently prays your faithful / husband.
John Quincy Adams.